Exhibit 99.1 CONTACT: Tere Miller Vice President, Corporate Communications 760-741-2111 ext. 1177 REALTY INCOME ANNOUNCES FOURTH QUARTER AND 2 ESCONDIDO, CALIFORNIA, February 10, 2011Realty Income Corporation (Realty Income), The Monthly Dividend Company® (NYSE: O), today announced operating results for the fourth quarter and year ended December 31, 2010. All per share amounts presented in this press release are on a diluted per common share basis, unless stated otherwise. COMPANY HIGHLIGHTS: For the quarter ended December 31, 2010 (as compared to the same quarterly period in 2009): ● Revenue increased 13.4% to $92.2 million as compared to $81.3 million ● FFO available to common stockholders increased 8.5% to $52.5million ● FFO per share was unchanged at $0.47 ● AFFO per share increased 2.1% to $0.48 ● Net income available to common stockholders per share was $0.28 ● Portfolio occupancy increased to 96.6% from 96.4% last quarter ● Same store rents increased 1.0% to $79.0 million ● Invested $410.7 million in 163 new properties ● Raised $235.7 million from a common stock offering ● Entered into a new and expanded $425 million credit facility ● Dividends paid per common share increased 0.9% ● The monthly dividend increased for the 53rd consecutive quarter to an annualized amount of $1.731 per share ● Reached the milestone of $1.9 billion paid in monthly dividends For the year ended December 31, 2010 (as compared to 2009): ● Revenue increased 6.1% to $345.0 million as compared to $325.2 million ● FFO available to common stockholders increased 1.7% to $193.7 million ● FFO per share decreased 0.5% to $1.83 ● AFFO per share was unchanged at $1.86 ● Net income available to common stockholders per share was $1.01 ● Same store rents increased 0.6% to $313.8 million ● Invested $713.5 million in 186 new properties ● Raised $678.7 million in capital to permanently fund 2010 real estate acquisitions ● Dividends paid per common share increased 0.9% ● Paid the 485th consecutive monthly dividend in December 2010 1 Financial Results Revenue Revenue, for the quarter ended December 31, 2010, increased 13.4% to $92.2 million as compared to $81.3million for the same quarter in 2009. Revenue, for 2010, increased 6.1% to $345.0million as compared to $325.2 million in 2009. Net Income Available to Common Stockholders Net income available to common stockholders, for the quarter ended December 31, 2010, was $31.8million as compared to $29.3 million for the same quarter in 2009. Net income per share for the quarter was unchanged at $0.28 as compared to the same quarter in 2009. Net income available to common stockholders, for 2010, was $106.5million as compared to $106.9 million for the same period in 2009. Net income per share, for 2010, was $1.01 as compared to $1.03 in 2009. The calculation to determine net income for a real estate company includes impairments and/or gains from the sales of investment properties. The amount of impairments and/or gains on property sales varies from quarter to quarter. This variance can significantly impact net income. During the fourth quarter of 2010, income from continuing operations available to common stockholders was unchanged at $0.24 per share as compared to the same quarter in 2009. During 2010, income from continuing operations available to common stockholders was $0.92per share as compared to $0.93 per share in 2009. FFO Available to Common Stockholders Funds from Operations (FFO), for the quarter ended December 31, 2010, increased 8.5% to $52.5million as compared to $48.4 million for the same quarter in 2009. FFO per share, for the quarter ended December 31, 2010, was unchanged at $0.47 as compared to the same quarter in 2009. FFO, for 2010, increased 1.7% to $193.7 million as compared to $190.4million in 2009. FFO per share, for 2010, decreased 0.5% to $1.83 as compared to $1.84 in 2009. AFFO Available to Common Stockholders Adjusted Funds from Operations (AFFO), for the quarter ended December 31, 2010,increased 9.7% to$53.3 million as compared to $48.6 million for the same quarter in 2009. AFFO per share, for the quarter ended December 31, 2010, increased 2.1% to $0.48 as compared to $0.47 for the same quarter in 2009. AFFO, for 2010,increased 2.4% to$197.3 million as compared to $192.7million for 2009. AFFO per share, for 2010, was unchanged at $1.86 as compared to 2009. The Company considers FFO and AFFO to be appropriate supplemental measures of a Real Estate Investment Trust’s (REIT’s) operating performance as they are based on a net income analysis of property portfolio performance that excludes non-cash items such as depreciation. FFO and AFFO are alternative, non-GAAP measures that are also considered to be good indicators of a company’s ability to generate income to pay dividends. Realty Income defines FFO consistent with the National Association of Real Estate Investment Trust’s (NAREIT’s) definition as net income available to common stockholders plus depreciation and amortization of real estate assets, reduced by gains on sales of investment properties and extraordinary items. AFFO further adjusts FFO by adding back non-cash items that reduce net income in accordance with GAAP, and deducting such items as capitalized expenditures and straight-line rent revenue.See our reconciliation of net income available to common stockholders to FFO and AFFO on page seven. Dividend Information In December 2010, Realty Income announced the 53rd consecutive quarterly dividend increase, which is the 60th increase in the amount of the dividend since the Company’s listing on the New York Stock Exchange in 1994. The annualized dividend amount, as of December 31, 2010, was $1.731 per share. The total amount of the monthly dividends paid, for 2010, increased 0.9% to $1.722 per share from $1.707 per share in 2009. Through December 31, 2010, the Company has paid 485 consecutive monthly dividends. 2 Real Estate Portfolio Update As of December 31, 2010, Realty Income’s portfolio of freestanding, single-tenant properties consisted of 2,496 properties located in 49 states, leased to 122 commercial enterprises doing business in 32 industries. The properties are leased under long-term, net leases with a weighted average remaining lease term of approximately 11.4 years. Portfolio Management Activities The Company’s portfolio of commercial real estate, owned primarily under 15- to 20-year net leases, continues to perform well and provide dependable lease revenue supporting the payment of monthly dividends. As of December 31, 2010, portfolio occupancy was 96.6% with 84 properties available for lease out of a total of 2,496 properties in the portfolio, as compared to 96.4% portfolio occupancy as of September 30, 2010. Rent Increases During the quarter ended December 31, 2010, same store rents on 2,131 properties under lease increased 1.0%, as compared to the same quarter in 2009. During 2010, same store rents on 2,131 properties under lease increased 0.6%, as compared to 2009. Property Acquisitions During the fourth quarter of 2010, Realty Income invested $410.7 million in 163 new properties. The new properties are located in nine states and are 100% leased with an initial average lease term of 15.2 years and an initial average lease yield of 8.1%. Included in the fourth quarter 2010 acquisitions is the purchase of 135 SuperAmerica convenience stores and one support facility for approximately $248 million under long-term, triple-net lease agreements. These, and certain other assets, were sold by Marathon Oil (NYSE:MRO) and will be leased to newly formed companies owned and operated by Northern Tier Energy, a portfolio company of ACON Investments and TPG Capital. During 2010, Realty Income invested $713.5million in 186 new properties. The new properties are located in 14 states and are 100% leased with an initial average lease term of 15.7 years and an initial average lease yield of 7.9%. Property Dispositions Realty Income continued to successfully execute its asset disposition program in 2010. The objective of this program is to sell assets when the Company believes the reinvestment of the sales proceeds will generate higher returns, enhance the credit quality of the Company's real estate portfolio, increase the average lease length, or decrease tenant or industry concentration. During the quarter ended December 31, 2010, Realty Income sold nine properties for $10.5million, which resulted in a gain on sales of $4.4million. During 2010, Realty Income sold 28 properties for $27.2million, which resulted in a gain on sales of $8.7million. Other Activities Offering of 7.36 Million Shares of Common Stock In December 2010, Realty Income issued 7,360,000 shares of the Company’scommon stock, including 960,000 shares purchased by the underwriters upon the exercise of their over-allotment option. Net proceeds from the offering, after underwriting discounts and offering expenses payable by the Company, were approximately $236million. Entered into New and Expanded $425 Million Credit Facility In December 2010, Realty Income entered into a new $425 million unsecured acquisition credit facility to replace its existing $355 million acquisition credit facility. Total funds were increased by $70 million, and an additional $200million accordion expansion feature is available. This credit facility will be used to fund property acquisitions in the near term. The initial term of the new facility runs through March 31, 2014 with two, one-year extension options thereafter. As of December 31, 2010, there were no outstanding borrowings on the acquisition credit facility. 3 Crest Net Lease Crest is focused on acquiring and subsequently marketing net-leased properties for sale. Crest did not acquire or sell any properties during the fourth quarter. In December 2010, the three properties held for sale in Crest were reclassified to held for investment, and Crest recorded total provisions for impairment of $807,000 on these three properties. These provisions for impairment are included in continuing operations on the consolidated statement of income for 2010. At December 31, 2010, Crest’s property inventory consisted of three properties held for investment valued at $3.0 million. During the fourth quarter and year ended December 31, 2010, Crest did not contribute to Realty Income’s FFO per share, as compared to $0.01 per share for the fourth quarter and year ended December 31, 2009. CEO Comments on Operating Results Commenting on Realty Income’s financial results and real estate operations, Chief Executive Officer Tom A. Lewis said, “We are pleased to report that in 2010 we increased our rental revenue, maintained stable funds from operations and raised the dividend every quarter. We also passed the milestone of $1.9 billion in dividends paid to our shareholders. Our real estate portfolio has grown to 2,500 properties and occupancy increased to 96.6% at year-end from 96.4% last quarter. Same store rents, on 2,131 properties under lease increased 1.0%, during the fourth quarter, and 0.6% for the year ended December 31, 2010.” “It was a very productive year for new property acquisitions. During the fourth quarter, we added 163 properties to our portfolio, investing $410.7 million at a lease yield of 8.1%. This brought our total property acquisitions for 2010 to 186 new properties for $713.5 million, the highest level of annual acquisitions in our operating history for our core portfolio. We continue to see a substantial flow of acquisition opportunities for review and believe 2011 should be a year where we are able to add attractive acquisitions to our existing portfolio. In addition, we increased the diversification of our portfolio from 118 different commercial enterprises to 122, and the number of industries with which we do business from 30 to 32.” “We also had a successful year in accessing capital to permanently finance our 2010 new property investments. We raised $679 million through two common stock offerings and a 10-year, senior notes offering. Our acquisition credit facility was replaced with a new and expanded credit facility, which increases our access to short- term acquisition funding from $355 million to $425 million. We are very pleased that these offerings were well received in the marketplace and that the demand exceeded our expectations. We ed or re-tenanted. 12 Geographic Diversification The following table sets forth certain state-by-state information regarding Realty Income's property portfolio (excluding properties owned by Crest) as of December 31, 2010 (dollars in thousands): Approximate Rental Revenue for Percentage of Number of Percent Leasable the Quarter Ended Rental State Properties Leased Square Feet December 31, 2010(1) Revenue Alabama 62 97 % $ % Alaska 2 Arizona 82 98 Arkansas 17 94 California 82 98 Colorado 51 94 Connecticut 23 96 Delaware 17 Florida 93 Georgia 95 Hawaii Idaho 12 Illinois 84 99 Indiana 81 95 Iowa 21 Kansas 31 90 Kentucky 22 95 Louisiana 32 Maine 3 Maryland 28 Massachusetts 64 98 Michigan 52 Minnesota 99 Mississippi 72 97 Missouri 61 95 Montana 2 77 Nebraska 19 95 Nevada 14 93 New Hampshire 14 New Jersey 33 New Mexico 9 New York 39 97 North Carolina 94 99 North Dakota 6 69 Ohio 94 Oklahoma 35 Oregon 18 94 Pennsylvania 98 99 Rhode Island 3 59 South Carolina 99 South Dakota 10 Tennessee 95 Texas 95 Utah 4 94 Vermont 4 Virginia 95 Washington 34 94 West Virginia 2 Wisconsin 27 93 Wyoming 1 0 0 Totals/Average 97 % $ % Includes rental revenue for all properties owned by Realty Income at December 31, 2010, including revenue from properties reclassified as discontinued operations of $98.Excludes revenue of $80 from properties owned by Crest. 13
